RIGGS, J.,
dissenting.
The majority is correct about one thing. There are no Oregon cases that are instructive one way or another on the question of the trial court’s authority under ORS 128.135(2)(c) to do what the petitioner in this case asks it to do. I read ORS 128.135(2)(c) as giving the probate court substantial powers to “administer” the estate in such a way as to permit the trust modification sought in this case. The majority’s reliance on the fact that ORS 128.135(2)(c) does not specifically mention “modification” of trusts as a reason why “modification” must therefore not be included, is not persuasive. That reasoning could well place many other commonly accepted “administrative” decisions outside probate court authority.
The probate court had the authority to allow the petition.
I respectfully dissent.